Bon. ml. Scanlan
Assistant County Attorney
Brownsville, Texas

Dear Mr. scanlanr                  Opinion I&c.O-207
                                   Re: Sheriff's legal right for issu-
                                   i-g commissions to certain persons
                                   aotiog as Watcl'men,poundmasters, and
                                   others.

           Your request for an opinion on the follcwing question has bean
received by this ofMcer   Baa the sheriff the legal right to issue commis-
sions to certain persona acting as watcIa+n, poundmasters, and others whose
lusiness requires them to carry large suns of money on theirt persons?

           Article 3902 of the Revised Civil Statutes of Texas reads, in
part, as follows:

                 Yinenever any district, county or precinct
           office shall require the services of dsputies;
           assistants or clerks in the performance of his
           duties he shall apply to the County Ccmaissicners'
           Court of his county for authority to appoint such
           deputies, assistants or clerks, stating by sworn
           application the number needed, the position to be
           filled and the amount to be paid. Said applica-
           tion shall be accompanied by a statement showing
           the probable receipts from fees, cammissions and
           compensation to be collected by said office during
           the fiscal year and the probable disbLlrsaments
           which shall'include all salaries and expenses of
           said office; and said court shall make its order
           authorizing the appointment of such deputies,
           assistants and clerks and fix the compensation to
           be paid them wit'binthe limitations herein pre-
           scribed and determine the number to be appointed
           as in the discretion of said court may be proper;
           provided that in no case shall the Commissioners*
           Court or any member thereof attempt to influence
           the appointment of any person as deputy, assist-
            ant or clerk in any offica. Upon the entry of
            ;-:-horder the officers applying for such assist-
            ~~-2s.deputies or clerks shall be authorized to
            appoint them; proTided that said compensation
            shall not exceed the maximm~ amount hereinafter
            set cut*"
                                                            !--



Ron. Rx. Soanlan, Page 2 (o-207)




                    The statute sets out specifically the manner in which appoint-
        ments of deputies are to be made. When sworn application in the form
        above outlined has been presented to ths Commissioners' Court, then the
        Ccmmissioners' Court has authority to make its own order authorizing the
        appointment of such deputies, assistanbs and clerks, fixing the ccmpensa-
        tion of such deputies, assistants and clerks within the legal limitations
        and determines the number to be appointed, as in the discretion of tha
        Court is proper.

                     Article 6869 of the Revised Civil Statutes of Texas reads in
         part as follows:

                           "Sheriffs shall have tha power, by writing, to
                     appoint one or more deputies for their respective
                     counties, to continue in office during the pleasure
                     of the sheriff, who shall have power and authority
                     to perform all the acts and duties of their princi-
                     pals; and every person so appointed shall, before he
                     enters upon the duties of his office, take and sub-
                     scribe to the official oath which shall be indorsad
                     on his appointment, together with the certificate of
                     the officer administering ths same; and such appoint-
                     ment and oath shall be recorded in the office of the
                     county clerk and deposited in said office. The number
                     of deputies appointed by the sheriff of any one county
                     shall.be limited to not exceeding three in the justice
                     precinct.in which is locatedthe county site of such
                      county, and one in each justice precinct, and a list of
                     these appointients shall be posted up in a conspicuous
                      place in the clerk's office. An indictment for a felony
                      of any deputy sheriff appointed shall operate a revoca-
                      tion of his appointment as such deputy sheriff.'

                      4rticle 6871 of the Revised Civil Statutes reads as follows:


                           "Wenever in a4y county it becomes necessary to
                      employ guards for the safe keeping of prisoners and
                      the security of jails, the s:heriffmay, v.tththe approv-
                      al of the commissioners' conrt, or in case of emergency,
                      with the approval of the county judge, employ such nm-
                      her of guards as may be necessary; and his eccount
                      therefor, duly itemized and morn to shall ?x allowed by
                      said court and pait out of the county treasuq."

                      &ticla   6876 of the Ravised Civil Statutes reads as follows:
,’       ,

                          ,
                      i




 Hon. TPm. Scanlan, Page 3 (o-207)



                     "Whenever the sheriff or any of his deputies
                shall meet with resistance in the execution   of any
                legal process, they shall call to their aid the
                power of the county: end any parson who shall neg-
                lect or refuse to aid and assist arqJsheriff cr
                deputy in the execution of any legal process when
                summoned to do so shall be deemed guilty of a con-
                tempt of court, and shall be fined not exceeding
                ten dollars, to be recovered on motion   of such
                sheriff or his deputy and proof of such neglect or
                refusal before the court from which such process
                issued, three days' notice of such motion being
                given to ths party accused, ant in addition tkreto
                may be punished criminally as prescribed in the
                Penal Code.'

                 Piith regardti county traffic officers, their appointment and
     the compensation to be paid them is fixed by Article 6699, and are not to
     be considered in the limited number of deputy sheriffs that is specifically
     provided for in the above mentioned articles.

                 Article 1015, Section 18, Revised Civil Statutes, gives the
     governing body of a city the right to appoint watchmen and policemen and
     prescribe their duties, po'wersand compensation.

                 In vies of the foregoing authcrities, you are respectfully
     advised that it is the opinion of this De;artment that the sheriff does
     not have authority or the legal right to issue commissions to person who
     have jobs as watchmen or as poundmasters, or any other persons except hi
     the method prescribed in Articles 3902 and 6569. Any other appointments
     so made are without authority of law. Lancaster vs. Carter, 255 S.D. 392.

                 Trusting that the foregoing answers your inquiry, we are

                                                      vqr   truly yours

                                                 ATTCREEY G'L?SPA.L
                                                                  OF TFXAS


                                                 Ry /s/Ardell Zllisms
                                                          Ardell Williams
                                                                 Assistant